--------------------------------------------------------------------------------

Exhibit 10.4


LEASE ADDENDUM


THIS LEASE ADDENDUM is dated January 1, 2005 and is by and between EMBASSY BANK,
a Pennsylvania state bank ("Embassy") and Red Bird Associates, LLC, a
Pennsylvania Limited Liability Company ("Red Bird").


WHEREAS, by Lease Agreement dated June 11,2001 Embassy Bank leased from Gateway
Associates, LLC, approximately 7,827 square feet of office space on the first
floor of the office building commonly known as 100 Gateway Drive, Hanover
Township, Northampton County, Pennsylvania; and


WHEREAS, the said building was acquired from Gateway Associates, LLC by Red Bird
on January 10,2003, together with an assignment to Red Bird of all leases
affecting the premises; and


WHEREAS, the parties desire to amend the Lease Agreement in order to provide for
the lease by Embassy of an additional 4,349 square feet of space on the second
floor of the premises.


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties agree as follows:
 
1.           Lease. Red Bird hereby leases to Embassy and Embassy hereby leases
from Red Bird 4,349 square feet of office space on the second floor of the
premises known as 100 Gateway Drive, Hanover Township, Northampton County,
Pennsylvania. The additional space to be occupied by Embassy is shown on the
diagram attached hereto as Exhibit "A".
2.           Term. This Addendum and the lease of additional space shall be
effective as of January 1, 2005 and shall continue for the remaining term of the
underlying Lease Agreement, including all renewal options.
3.           Increased Rent. As a result of the additional space added to the
lease, Embassy's annual base rent shall be increased by $78,282 (4,349
additional square feet at $ 18.00 per square foot per year) or $6,523.50 per
month.
4.           Rent Escalator. On the third anniversary of this Addendum and each
anniversary thereafter, the annual base rent for the additional space shall
increase by three (3%) percent per year, to be calculated in the same manner as
set forth in Exhibit "C" of the underlying Lease Agreement with respect to the
rent escalator for the original space.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Leasehold Improvement Allowance. Red Bird hereby grants to Embassy
a tenant improvement allowance of $44,512.50 (3,561 square feet of interior
rentable space at $12,50 per square foot) which amount may be used by Embassy as
an offset against the rent due hereunder.
6.           Operating Expenses. As a result of Embassy's lease of the
additional space, its share of the Operating Expenses (as defined in the Lease
Agreement) shall be increased from 33% to 47.5%.
7.           Incorporation by Reference. Except as provided herein, all terms
and provisions of the Lease Agreement are incorporated herein by reference
thereto and are hereby ratified and confirmed as if the additional space leased
hereunder was included as part of the terms of the original Lease Agreement.
8.           Entire Agreement. This Lease Addendum, together with the underlying
Lease Agreement, contains the entire agreement between the parties concerning
the subject matter hereof


IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Lease Addendum as of the day and year first above written.

 
ATTEST:
 
EMBASSY BANK
       
/s/ Judith A. Hunsicker
 
By
/s/ Elmer Gates
Judith A. Hunsicker
   
Elmer Gates
Secretary
   
Chairman
                   
RED BIRD ASSOCIATES, LLC
                   
By
/s/ Frank Banko
     
Frank Banko
     
President

 
 

--------------------------------------------------------------------------------